Citation Nr: 0104560	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disability other than PTSD, including dysthymia.

4.  Entitlement to service connection for nicotine addiction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from:  (1) a January 1992 RO decision that denied 
the veteran's application to reopen a claim of service 
connection for a low back disability; (2) an April 1996 RO 
decision that denied the veteran's application to reopen a 
claim of service connection for PTSD; and (3) a December 1998 
RO decision that denied the veteran's claims of service 
connection for nicotine addiction and dysthymia.  

The procedural history of the veteran's case is somewhat 
complex.  With regard to the low back disability issue, it is 
noted that in January 1992, the RO denied the veteran's 
application to reopen a claim of service connection.  Later 
that month, the RO sent a notification letter regarding the 
adverse decision to the wrong address, and it was returned as 
undeliverable.  (It is noted that the RO did not use the 
veteran's last address of record.)  Thereafter, in May 1992, 
the veteran submitted a statement to the RO indicating he was 
in prison and provided his new address.  The RO, in February 
1993, sent the notification letter to the veteran's prison 
address; however, this letter was returned as the RO failed 
to provide the veteran's prisoner identification number.  In 
February 1995, the RO sent the veteran its third notification 
letter.  This February 1995 letter was the only notification 
letter that was not returned by the Post Office as 
undeliverable, and it was apparently received by the veteran.  
In a March 1995 statement, the veteran responded, basically 
indicating that he had never received prior notification of 
the outcome of the January 1992 RO decision.  The Board finds 
the veteran's statement as credible given the aforementioned 
evidence showing that the RO's 1992 and 1993 notification 
letters were returned as undeliverable.  Since the veteran 
pursued his appeal, in full, following his 1995 notification, 
his appeal arises from the January 1992 RO decision that 
denied his application to reopen his claim of service 
connection for a low back disability. 

With regard to the veteran's dysthymia claim, the Board has 
restyled the issue on appeal as whether new and material 
evidence has been presented to reopen a claim of service 
connection for a psychiatric disability, other than PTSD, 
including dysthymia.  This recharacterization is necessary 
given the fact that the veteran previously filed a claim of 
service connection for a psychiatric disability and such was 
finally denied by the Board in November 1983 and the RO in 
May 1988 and April 1990.  A previously denied claim may not 
be reopened in the absence of new and material evidence.  
Therefore, the RO's December 1998 decision (noted above) 
should have initially addressed whether new and material 
evidence had been submitted to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); See Barnett  v. 
Brown, 8 Vet. App. 1 (1995).  Additionally, the issue has 
been restyled given the changing psychiatric diagnoses the 
veteran has received.   


REMAND

All Claims 

Following the last issuance of the supplemental statements of 
the case in September 1999, the RO itself received additional 
evidence which bears on the issues in appellate status.  This 
evidence (which was apparently sent in September 1999 and 
does not bear a postmark) consists of both duplicative and 
new evidence, including records relating to the firebombing 
incident during the veteran's Coast Guard service, which the 
veteran argues gave rise to his psychiatric disabilities and 
his nicotine addiction.  There is no legal authority for a 
veteran to waive initial RO consideration of new evidence 
received by the RO when the case is properly before it, nor 
may a supplemental statement of the case be waived in such a 
situation.  The RO must consider the additional evidence, 
readjudicate the claims, and issue an appropriate 
supplemental statement of the case if the claims are denied.  
38 C.F.R. §§ 19.9, 19.31, 19.37(a).  (It is acknowledged that 
the veteran waived RO consideration over evidence that was 
submitted to the Board, not the RO, at and around the time of 
the July 2000 Travel Board hearing.  However, that situation 
differs from the one at hand as that evidence was submitted 
directly to the Board, and not the RO.  38 C.F.R. § 20.1304 
(c).)

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Low Back Disability 

A review of the service medical records (1969-1973) shows 
that the veteran was treated on multiple occasions for low 
back problems.  In particular, he received low back treatment 
after falling off of a ladder and after hitting his back on a 
chest of drawers.  During the course of service, he was 
diagnosed as having a low back strain, which was described as 
"probably chronic."  In December 1987, well over a decade 
after he was discharged, he injured his back in an industrial 
accident, and apparently received workers' compensation for 
such.  The records show that his injury occurred when he fell 
from a height of 40 feet, landing on his buttocks, when a 
retaining wall collapsed.  Current medical evidence shows he 
has low back problems, including degenerative disc disease.  
Given the new heightened duty to assist, the veteran should 
be afforded a VA examination which addresses the nature and 
etiology of his low back disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Green v. Derwinski, 1 Vet. App. 121 (1991).  This is 
particularly necessary as there is no opinion on file which 
adequately addresses this matter.  Additionally, outstanding 
medical records should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

Nicotine Addiction

In a September 1998 statement, the veteran asserted that he 
began smoking cigarettes while he served aboard the 
U.S.C.G.C. Glacier.  He said that smoking was encouraged by 
the Coast Guard Command as a means of relaxing.  A September 
1996 VA record reflects the impression that the veteran had 
nicotine dependency.  In October 1997, the veteran underwent 
chest X-rays at a VA facility and such showed possible 
chronic obstructive pulmonary disease.  Notably, it was 
opined that the lungs reflected signs of smoking.
 
Given the veteran's assertions of smoking while in the Coast 
Guard, and the medical evidence of nicotine addiction and 
possible pulmonary problems due to smoking, efforts should be 
made to afford him a VA examination to determine the onset of 
nicotine addiction, among other things.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Green, supra.  Efforts should also be made to obtain 
any outstanding and relevant medical records.  Murinscak, 
supra. 

PTSD

In statements and in hearing testimony, the veteran has 
asserted that he has PTSD as a result of a firebombing 
incident which occurred aboard the U.S.C.G.C. Glacier.  He 
said he was wrongfully charged with involvement in the 
incident and was imprisoned.  While he was imprisoned in the 
maximum security stockade of the El Toro Marine Base, he 
said, he was continuously handcuffed and shackled for 77 
days.  He said the treatment he was subjected to by the 
Marine guards was horrible, and he feared for his life.  He 
has also indicated that he was physically threatened by other 
shipmates and was discriminated against, while aboard the 
U.S.C.G.C. Glacier. 

Records on file verify that there was a firebombing aboard 
the U.S.C.G.C. Glacier, and the veteran was charged with the 
crime.  He was imprisoned in the El Toro stockade prior to 
trial (court-martial), and was found not guilty.  Thereafter, 
he was immediately discharged from the Coast Guard.  Evidence 
on file confirms that there is validity to the veteran's 
allegations of racial discrimination aboard the Glacier.  In 
a May 1979 statement, a Coast Guard lieutenant, who had 
served as a liaison between the veteran's family and the 
Court during his court martial, related that the entire 
climate aboard the Glacier left much to be desired and was 
cause for considerable concern.  No efforts have yet been 
made to verify the veteran's allegations relating to assaults 
aboard the U.S.C.G.C. Glacier and while in the El Toro 
stockade; and the Board finds that an attempt should be made, 
prior to an adjudication of his claim.  Patton v. West, 
12 Vet. App. 272 (1999).  In this vein, efforts should be 
undertaken to gather pertinent service records, which are not 
on file, particularly including the deck logs from the 
U.S.C.G.C. Glacier during the period that the veteran served.  
Murincsak, supra.  Relevant records from the El Toro Marine 
Base should also be secured.  Id.

While there are numerous statements on file regarding the 
veteran's Coast Guard experiences, the veteran should be 
afforded yet another opportunity to provide a detailed 
statement regarding his stressors in service.  Additionally, 
he should be afforded the opportunity to submit additional 
evidence which might corroborate his claim, including but not 
limited to statements from confidants such as family members, 
roommates, clergy, or fellow service members, or copies of 
personal diaries or journals.  Manual M21-1, Part III,  
5.14(c); see also Patton, supra. 

Finally, the veteran should be scheduled for a VA psychiatric 
examination in order to determine whether there is an 
etiological relationship between his current PTSD and his 
claimed stressors in service, to include, but not limited to, 
the alleged stressors involving the firebombing incident and 
his experiences in the stockade and aboard the U.S.C.G.C. 
Glacier.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Green, supra.  (While it is 
acknowledged that there is a September 2000 opinion on file 
from a VA physician which reflects that the veteran has a 
diagnosis of PTSD which is related to his Coast Guard 
service, it appears that such an opinion is based on the 
veteran's self-reported history not a thorough review of the 
claims file.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
Additionally, it is unclear as to whether the PTSD diagnosis 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV); as such, another VA examination 
is needed.)

Psychiatric Disability other PTSD including Dysthymia

As noted in the Introduction, by a December 1998 decision, 
the RO adjudicated the issue of service connection for a 
psychiatric disability (specifically dysthymia) without 
regard to the finality of prior claims decided by the Board 
in November 1983 and the RO in May 1988 and April 1990.  In 
other words, the RO addressed the underlying claim of service 
connection anew when it took action in December 1998.  
Regardless of the RO's actions, the issue presently before 
the Board is whether or not the veteran has presented new and 
material evidence to reopen a claim of service connection.  
Barnett, supra.  The Court has held that the Board may not 
decide a claim on a basis different from the basis on which 
the RO decided the claim, unless the Board first assures that 
the appellant has had notice and a fair opportunity to 
comment on the case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the case must be remanded, in part, in 
order to provide the veteran an opportunity to present 
arguments in support of his claim.  

As with the other claims, the RO should assist the veteran in 
developing all facts pertinent to his claim in accordance 
with the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard it is noted that while the 
veteran attributes his dysthymia and psychiatric 
symptomatology to service, there is no definitive medical 
evidence which reconciles the etiology of his condition.  
Accordingly, the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disability other than PTSD.  Id.; Green, supra.  
Relevant treatment records should also be obtained.  
Murincsak, supra.

Finally, this case must also be remanded for the purpose of 
obtaining outstanding VA medical records.  The record show 
that there are relevant and outstanding records from the VA 
Medical Center (VAMC) in Long Beach, California.  The Court 
has held that VA treatment records pertaining to the period 
prior to a Board decision are constructively deemed to be 
before the Board.  Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, 
reasonable efforts must be made to secure outstanding VA 
medical records.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of a medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including but not limited 
to records from the VA facility in Long 
Beach, California.

4.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

5.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  When 
verification of any stressors has been 
completed by the RO, a written list 
should be prepared for use by the VA 
examiner who conducts the psychiatric 
examination, requested below.

6.  The RO should contact the U.S. Naval 
Historical Center, Building 57, 
Washington, DC 20374-0517 and ask that 
facility to search for deck logs of the 
U.S.C.G.C. Glacier for the period from 
1969 to 1973 as well as any records 
relating to the veteran's imprisonment in 
the El Toro stockade.  Any information 
received must be associated with the 
claims folder.

7.  The veteran must be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.  As well, a 
detailed history of all back injuries 
sustained since military service should 
be elicited from the veteran.  

b.  Does the veteran have a low back 
disability?

c.  What is the date of onset of any low 
back disability?

d.  Is it at least as likely as not that 
any currently diagnosed low back 
disability is causally or etiologically 
related to any injury sustained by the 
veteran during service, including a March 
1971 fall off a ladder, or trauma 
sustained as a result of hitting his back 
on a chest of drawers?  Is there any 
relationship between the current back 
disability and the December 1987 work 
injury wherein the veteran fell 40 feet 
from a retaining wall, landing on his 
buttocks?  To the extent possible, any 
chronic back disability arising from the 
injury(ies) or events of service should 
be distinguished from those arising from 
post-service causes.  

8.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability, including PTSD 
and dysthymia.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims 
folder and a copy of this remand prior to 
the examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items: 

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran currently suffer 
from PTSD due to a verified stressor in 
service? 

c.  If the veteran is diagnosed with 
PTSD, the examiner should identify each 
claimed stressor or group of stressors 
which is sufficient to support the 
diagnosis and state whether there is a 
causal relationship between the 
stressor(s) and the veteran's present 
symptomatology. 

d.  Does the veteran have a psychiatric 
disability, other than PTSD?

e.  If he does have a psychiatric 
disability other than PTSD, is it at 
least as likely as not that such is 
attributable to his military service?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

9.  The veteran should undergo a VA 
general medical examination for purposes 
of determining the nature and etiology of 
any nicotine addiction.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items: 

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Is there is evidence to support a 
diagnosis of nicotine addiction, and, if 
so, at what point in time did the veteran 
become dependent on nicotine?

c.  If the veteran became nicotine 
dependent in service, is it at least as 
likely as not that such caused any 
respiratory/pulmonary problems?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

10.  After the development requested 
above has been completed, the RO should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

11.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


